FINAL REJECTION
This is in response to Applicant amendments filed on 10/14/2021 amending Claims 1, 8-9, 12, 16, 18 and 20. Claims 1-20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2014/0366541), in view of Strom (US 2010/0146980), and Abe (US 2017/0074519).

Regarding Claim 1: Jensen discloses a combustor (12; Fig. 3) comprising: a plurality of nozzles (46, 47; Figs. 5-6) configured to eject fuel (“fuel”, not labeled, [0025]) and air (“air”, not labeled, [0025]);  5a flow passage (see annotated figure 541’) configured to guide a flow of air (see arrows in Fig. 4) to be drawn into the nozzles ([0025]); a plurality of fuel pegs (43; Figs. 4-6) configured to protrude into the flow passage (see annotated figure 541’), each of the plurality of fuel pegs including an injection hole (44, Figs. 7-8) through which fuel is discharged, and a 

Jensen does not disclose a peg support and a flow guide member as illustrated in the present application.


    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    540
    816
    media_image2.png
    Greyscale



It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jensen to add a peg support, taught by Strom, and thus once modified to have the peg supports configured to be coupled to the fuel pegs to support the fuel pegs and uniform the flow of air to a corner part. Adding the peg support would to provide flow control, flow stabilization, optimization of the flow characteristic for injection (e.g. adjusting direction and distribution), reduce temperature gradient, as recognized by Strom, see [0058, 0039]. 

Jenson in view of Strom, as stated above, does not discloses a flow guide member as illustrated in the present application.


However, Abe teaches a combustor (50; Fig.1) comprising: a plurality of nozzles (5; Fig. 1) configured to eject fuel (20; Fig.1) and air (101; Fig. 1); 5a flow passage (48; Fig. 11) configured to guide a flow of air (see arrow in Fig. 11) to be drawn into the nozzles ( see arrows 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jensen in view of Strom, to add the flow guide member, taught by Abe, and thus once modified to have a flow guide member disposed in the corner part to guide the flow of air transferred from the peg support.  Adding the flow guide member would reduce the pressure loss in the corner part, as recognized by Abe, see [0082]. 

Regarding Claim 2: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 1, as stated above, and Jensen further discloses a nozzle casing (see annotated figure 541’) configured to enclose the nozzles, wherein the fuel pegs are arranged at positions spaced apart from each other in a circumferential direction of the nozzle casing (see annotated figure 541’), and  Jensen once modified by Strom 15further teaches the peg support being formed to extend in an annular shape (see Fig. 2 of Strom and annotated figure 541’ wherein 12 extend in an annular shape).

Regarding Claim 3: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 2, as stated above, and Jensen once modified by Strom further teaches the peg support includes a guide surface (see annotated figures 980’ and 541’) oriented toward a center of the nozzle casing (see annotated figure 980’ and 541’) and formed in a curved arc shape (see annotated figure 980’ and 541’).

Regarding Claim 4: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 2, as stated above, and Strom further teaches the peg support comprises a first peg support (see annotated figure 980’) and a second peg support (see annotated figure 980’), and wherein the first and second peg supports are disposed at positions spaced 25apart from each other in a longitudinal direction of each of the fuel pegs (see annotated figure 980’).

Regarding Claim 7: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 1, as stated above, and Strom further teaches a cross-section (see annotated figure 980’) of the peg support has a streamlined shape (see annotated figure 980’).

Regarding Claim 11: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 1, as stated above, and Jensen once modified by Strom further teaches the injection hole is open in a direction in which the peg support extends (see annotated figure 541’).
Regarding Claim 12: Jensen discloses  a gas turbine (10; Fig. 1) comprising:  15a compressor (11; Fig. 1) configured to compress air (“compressed air”, not labeled, [0022]); a combustor (12; Fig.1) configured to mix fuel (“fuel”, not labeled, [0022]) with the air compressed by the compressor and combust a mixture of the fuel and the compressed air (“air-fuel mixture”, not labeled, [0022]); and a turbine (“turbine”, not labeled, [0022]) including a plurality of turbine blades (see blades in Fig. 1 downstream of 12) configured to be rotated by combustion gas (“combustion products”, not labeled, [0022]) generated by the combustor, 20wherein the combustor comprises: a plurality of nozzles (46, 47; Figs. 5-6) configured to eject the fuel and the air ( [0025]);  5a flow passage (see annotated figure 541’) configured to guide a flow of air (see arrows in Fig. 4) to be drawn into the nozzles ([0025]); a plurality of fuel pegs (43; Figs. 4-6) configured to protrude into the flow passage (see annotated figure 541’), each of 
Jensen does not disclose a peg support and a flow guide member as illustrated in the present application.

However, Strom teaches a gas turbine (1; Fig. 1) having  a flow passage (passage between walls 7 and 8; Fig. 4C) to guide a flow of gas (F1; Fig. 2) , a plurality of fuel pegs (22c; Fig. 4C)  to protrude into the flow passage (see annotated figure 980’), each of the plurality of fuel pegs including an injection hole through which fuel is discharged (22c being a fuel nozzle injection hole to inject fuel is necessarily present, see [0063] ), and a peg support (11; Figs. 2-3) configured to be coupled to the fuel pegs to support the fuel pegs (see annotated 980’ and [0063-64] how 11 is affixed to 12 and 22c and thus provide mechanical link between the fuel pegs and thus support) and to uniform the flow of gas ( see Figs. 2-3 wherein the peg support is a plurality of airfoil vanes positioned uniformly and symmetrically, i.e. force the flow of gas follow this uniform geometry and  [0058]  wherein the plurality of airfoil vane are used to provide optimal flow characteristics, stabilization, and separation boundary layer control, i.e. limit the formation of eddies and thus make the flow uniform).

Regarding the functional language “to be coupled to the fuel pegs to support the fuel pegs and uniform the flow of air”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jensen to add a peg support, taught by Strom, and once modified to have the peg supports configured to be coupled to the fuel pegs to support the fuel pegs and uniform the flow of air to a corner part. Adding the peg support would to provide flow control, flow stabilization, optimization of the flow characteristic for injection (e.g. adjusting direction and distribution), reduce temperature gradient, as recognized by Strom, see [0058, 0039]. 

Jenson in view of Strom, as stated above, does not discloses a flow guide member as illustrated in the present application.

However, Abe teaches a gas turbine (1000; Fig. 1) having a combustor (50; Fig.1) comprising: a plurality of nozzles (5; Fig. 1) configured to eject fuel (20; Fig.1) and air (101; Fig. 1); 5a flow passage (48; Fig. 11) configured to guide a flow of air (see arrow in Fig. 11) to be drawn into the nozzles ( see arrows in Fig. 11); a corner part (part between 44 and 40; Fig. 11) and a flow guide member (45; Fig. 11) disposed in the corner part to guide the flow of air (see arrow following member 45; Fig. 11). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jensen in view of Strom, to add the flow guide member, taught by Abe, and thus once modified to have a flow guide member 

Regarding Claim 13: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 12, as stated above, and Jensen further discloses a nozzle casing (see annotated figure 541’) configured to enclose the nozzles, and Jensen once modified by Strom 15further teaches the peg support being formed to extend in an annular shape (see Fig. 2 of Strom and annotated figure 541’ wherein 12 extend in an annular shape).

Regarding Claim 14: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 13, as stated above, and Jensen once modified by Strom further teaches the peg support includes a guide surface (see annotated figure 980’ and 541’) oriented toward a center of the nozzle casing (see annotated figure 980’ and 541’) and formed in a curved arc shape (see annotated figure 980’ and 541’).

Regarding Claim 15: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 14, as stated above, and Strom further teaches the peg support comprises a first peg support (see annotated figure 980’) and a second peg support (see annotated figure 980’), and wherein the first and second peg supports are disposed at positions spaced 25apart from each other in a longitudinal direction of each of the fuel pegs (see annotated figure 980’).

Regarding Claim 17: Jensen in view of Strom and further in view of Abe teaches all the limitations of Claim 12, as stated above, and Strom further teaches a cross-section (see annotated figure 980’) of the peg support has a streamlined shape (see annotated figure 980’).

Allowable subject matter
Regarding Claims 5- 6, 16, 18-20: Claims 5-6, 16, 18-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 8-10: Claim 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent , “a first curved surface protruding in a convex shape and a second curved surface connected with the first curved surface and protruding in a convex shape”.


Response to Arguments
Applicant’s arguments filed 10/14/2021 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741